Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 12, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  126980 (98)                                                                                           Maura D. Corrigan

  127032 (94)                                                                                         Robert P. Young, Jr.

                                                                                                      Stephen J. Markman,

                                                                                                                     Justices


  JOSEPH STAMPLIS and THEODORA STAMPLIS, 

            Plaintiffs-Appellees, 

                                                                             SC: 126980        

  v                                                                          COA: 241801         

                                                                             St. Clair CC: 01-001051-NH
  ST. JOHN HEALTH SYSTEM, d/b/a RIVER
  DISTRICT HOSPITAL,
             Defendant-Appellant, 

             Appellee (127032)

  and 

  G. PHILLIP DOUGLASS, 

             Defendant-Appellee, 

             Appellant (127032)

  and 

  HENRY FORD HEALTH SYSTEM, d/b/a 

  HENRY FORD HOSPITAL, et al

             Defendants.
  _______________________________________

                On order of the Chief Justice, the motion by defendant-appellant Douglas for
  extension to September 1, 2006 of the time for filing his reply brief is GRANTED. The
  motion by plaintiffs-appellees to adjourn the oral argument is GRANTED. The Clerk is
  directed to place this case on the November 2006 Session Calendar for oral argument and
  submission.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 12, 2006                  _________________________________________
                                                                              Clerk